UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6674


TURUK SAUNDERS, a/k/a Turick Frazier,

                   Petitioner - Appellant,

            v.

WARDEN OF BROAD RIVER PRISON,

                   Respondent - Appellee.



                                     No. 17-7227


TURUK SAUNDERS, a/k/a Turick Frazier,

                   Petitioner - Appellant,

            v.

WARDEN OF BROAD RIVER PRISON,

                   Respondent - Appellee.



Appeals from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:16-cv-01724-RMG)


Submitted: November 21, 2017                             Decided: December 6, 2017
Before MOTZ, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Turuk Saunders, Appellant Pro Se. Donald John Zelenka, Deputy Attorney General,
Susannah Rawl Cole, OFFICE OF THE ATTORNEY GENERAL OF SOUTH
CAROLINA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated cases, Turuk Saunders seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2254 (2012) petition. The orders are not appealable unless a circuit justice or

judge issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).      A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Saunders has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeals.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               DISMISSED



                                             3